Citation Nr: 0915853	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye blindness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to 
December 1948. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for left eye blindness. 

In January 2009, the Veteran and his son testified before the 
undersigned Veterans Law Judge (VLJ). A transcript of that 
hearing is of record and associated with the claims folder. 


FINDINGS OF FACT

1. The veteran was diagnosed with decreased vision in the 
left eye due to a cataract in September 2005. 

2. The preponderance of the competent medical evidence does 
not link the veteran's decreased vision of the left eye with 
active service or an event in active service. 


CONCLUSION OF LAW

Left eye blindness was not incurred in or aggravated by 
service.38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in September 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in March 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
Veteran's service medical records are not at the National 
Personnel Records Center (NPRC) for review. Service medical 
records were presumably destroyed in a fire in the early 
1970's at the NPRC. In cases where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to assist the 
claimant in the development of his case. See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a) (1993). Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection. See Moore v. Derwinski, 1 
Vet.App. 401 (1991). "VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence." Smith v. 
Derwinski, 2 Vet.App. 147, 148 (1992). The Veteran was 
informed of secondary sources that can be used to 
substantiate his claim during his January 2009 Travel Board 
hearing. He stated that he had no one, family or friends who 
could attest to his left eye blindness in service. He had no 
pictures, letters, or notes of that period of time. He also 
testified that he did not see a physician although his wife 
complained to him that he should be treated for his left eye 
condition. Unfortunately, his wife is deceased and not 
available to testify to his condition. Located from the NPRC 
was his discharge examination and this was obtained. 

The record also includes VA treatment records, a July 2005 VA 
aid and attendance examination, a September 2005 statement of 
attending physician, and an October 2005 VA eye examination. 
There are no known additional records or information to 
obtain. 

A hearing was offered, and the Veteran and his son testified 
before a VLJ at a Travel Board hearing in January 2009. The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.


Service Connection-left eye blindness

The Veteran alleges that he warrants service connection for 
left eye blindness based on service incurrence. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for left eye blindness.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service medical records are not available as they were 
presumably destroyed in a fire in the early 1970's at the 
NPRC. His separation examination was located in connection 
with a search for records. This examination report showed no 
eye abnormalities. 

After service, the Veteran's medical records show only in 
2005, that he had left eye blindness due to cataracts. He 
testified at his January 2009 Travel Board hearing that he 
had no problems with his eyes prior to service and that he 
was not prescribed with eye glasses in service. He did not 
have an early recollection of when he first began to have 
problems with his left eye. He also stated that he could not 
recall any treatment for his left eye blindness, indicating 
that he only remembered his physician stating that it could 
be fixed. His son testified that he remembered as a child his 
father using salve on his eyes. He stated that he was 
45 years old. He also testified that the Veteran had to stop 
driving 25 years ago because of his eyesight. 

The Veteran does have competent medical evidence that he 
currently has decreased vision of the left eye. However, the 
only link of that left eye decreased vision to service is the 
Veteran's own testimony of such. Although the veteran himself 
believes that his left eye blindness originated in service. 
as a layperson, his statements as to medical causation do not 
constitute competent medical evidence. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1). The Board 
notes in this regard that the Veteran is not merely providing 
his observations of symptoms through the years, which he is 
competent to do, but rather is providing his opinion on a 
matter which clearly is not subject to lay determination. 

Under both statute and caselaw, a VA medical examination is 
required when it is necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence including statements 
of the claimant; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). 
Although the Veteran does indeed have left eye blindness, the 
only medical evidence of record that provides an etiology of 
the condition is a September 2005 statement from his 
attending physician that attributes the left eye blindness to 
cataracts. As such, there is no necessity to remand this case 
for a VA examination.  

Absent a link between the currently diagnosed left eye 
blindness and medical or lay evidence of the disability 
caused in service, service connection for left eye blindness 
is not warranted. 


ORDER

Service connection for left eye blindness is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


